Citation Nr: 0514842	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
labyrinthitis.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left foot.

4.  Entitlement to a compensable rating for a duodenal ulcer.

5.  Entitlement to a compensable rating for the residuals of 
a fracture of the left first metatarsal.

6.  Entitlement to a compensable rating for left internal 
mammary adhesion.

7.  Entitlement to a total disability rating based on 
individual unemployability.

8.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active service from February 1939 to October 
1945.

This matter comes before the Board on appeal from a November 
2001 rating decision that, among other things, increased the 
rating for the veteran's bilateral defective hearing from 10 
percent to 20 percent disabling effective May 8, 2001 and 
denied increased ratings for labyrinthitis, tinnitus, 
residuals of a gunshot wound to the left foot, residuals of a 
fracture of the left 5th metatarsal, a duodenal ulcer, a left 
internal mammary adhesion and entitlement to a total 
disability rating based on individual unemployability (TDIU).

In December 2002, the Board denied the veteran's appeal as to 
the issues of increased ratings for bilateral hearing loss, 
labyrinthitis, tinnitus, residuals of a gunshot wound to the 
left foot, residuals of a fracture of the left 5th 
metatarsal, and a duodenal ulcer.  The veteran thereafter 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  

At the same time the Board undertook additional development 
with regard to the issues of an increased rating for left 
internal mammary adhesion and entitlement to a total 
disability rating based on individual unemployability (TDIU), 
in accordance with authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was subsequently 
invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
remanded the case in December 2003, for the RO to consider 
evidence developed by the Board and to afford the veteran a 
current VA examination.  

In December 2003, the Court vacated the Board's December 2002 
decision, as to the denied issues, and remanded this case to 
the Board for further development in accordance with a joint 
motion by the veteran and VA.  In April 2004, the Board 
remanded the claim that had been remanded by the Court in 
order to comply with notice requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), as interpreted by 
the courts.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).  

When the veteran's appeal was before the Board in December 
2002, he was represented by a private attorney.  In a 
February 2004 letter, the Board notified the veteran that, 
effective July 28, 2003, VA had revoked that attorney's 
authority to represent VA claimants and thus the Board was no 
longer able to recognize him as his representative.  The 
Board advised him that he could either represent himself, 
i.e., prosecute the appeal pro se, he could select a Veterans 
Service Organization to represent him in the appeal, or he 
could choose to have another attorney represent him.  The 
Board enclosed the appropriate forms to assist the veteran in 
resolving this issue, and notified him that if it did not 
hear back from him within 30 (thirty) days of the date of the 
letter, it would assume that he wanted to represent himself 
and that the Board would resume its review of his appeal.  
Later in February 2004 the veteran responded that he wished 
to represent himself on this appeal.

In April 2005, the Court issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The issues of entitlement to a compensable rating for left 
internal mammary adhesion and entitlement to a total 
disability rating based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's labyrinthitis results in daily episodes of 
vertigo, but does not result in marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.

2.  The veteran has Level V hearing loss in the left ear and 
Level VI hearing loss in the right ear.

3.  The residuals of the veteran's gunshot wound to the left 
foot result in no more than moderate injury to Muscle Group 
X.

4.  The Duodenal ulcer has been asymptomatic for many years.

5.  Residuals of the fracture of the veteran's fifth 
metatarsal consist of increased sensitivity and hyperemia.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for labyrinthitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6204 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral defective hearing have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left foot have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, Diagnostic 
Code 5310 (2004).

4.  The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2004).

5.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the fifth metatarsal have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2002 statement of the case, and August 2004 
supplemental statement of the case, and August 2001 and May 
2004 correspondence from the RO, the veteran has been given 
notice of the evidence necessary to substantiate his claims 
on appeal.

In particular, the Board notes evidence development letter 
dated in May 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claims on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  

The Court has since reiterated that delayed notice will not 
ordinarily prejudice a claimant, and that a sufficient remedy 
for inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).  
The Board provided this remedy when it remanded his claims 
for issuance of notice required by the VCAA.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

I.  Factual Background

Review of the service medical records reveal that the veteran 
was seen in July 1942 after he sustained a simple complete 
fracture of the right fifth metatarsal.  On June 19, 1944 the 
veteran sustained a penetrating, through and through gunshot 
wound between the 2nd and 3rd metatarsals of the left foot.  
The veteran's wound was debrided and iodine and a dressing 
were applied.  The veteran was then evacuated to a field 
hospital where a splint was applied to his left foot and he 
received a course of Sulfadiazine and Penicillin.  An X-ray 
revealed no fractures or retained metallic foreign bodies.

The veteran was discharged to duty in early July 1944.  Later 
that month he was again hospitalized for treatment of pain in 
the left ear.  At that time, a hearing deficit in the left 
ear was noted.  The diagnoses at discharge from the hospital 
were subacute, nonsuperative otitis media in the left ear due 
to a shell explosion, and traumatic perforation of the left 
eardrum.

In early December 1944 the veteran was again hospitalized for 
a left eardrum rupture sustained in a mine explosion that had 
occurred the previous month.  The report of examination prior 
to the veteran's discharge from service was not of record.

In a July 1946 statement a private physician reported 
treating the veteran since December 1945 for gastrointestinal 
complaints.  A May 1946 X-ray showed a duodenal ulcer.

On examination conducted at a service medical facility in 
August 1946 it was noted that the veteran sustained a gunshot 
wound to the left foot in June 1944.   Examination of the 
extremities was reported to be negative.  There was a well-
healed scar on the dorsum of the left foot at the base of the 
fifth toe and a corresponding scar on the plantar surface.

In a September 1946 rating action, the RO granted service 
connection and a 10 percent rating for defective hearing in 
the left ear.  Service connection was also grated for a 
duodenal ulcer, a fracture of the fifth metatarsal and a 
scar: each of these disabilities was assigned a 
noncompensable (0 percent rating).  

In a September 1994 decision the Board granted service 
connection for defective hearing in the right ear.  In a 
rating action of February 1995 the RO assigned a 10 percent 
rating for bilateral hearing loss.  The RO increased the 
rating for the veteran's bilateral defective hearing to 40 
percent in a rating decision of June 1995.   In a rating 
decision of September 1997 the RO proposed to reduce the 
evaluation for the veteran's bilateral defective hearing to 
10 percent disabling.  This reduction was accomplished by 
rating action of December 1997.  At that time, the RO also 
granted service connection and a 10 percent rating for 
labyrinthitis and granted service connection and a 
noncompensable (0 percent rating) for a left internal mammary 
artery adhesion to the fifth rib.

During an evaluation by a private otolaryngologist in January 
1998 the veteran was noted to complain of episodic vertigo 
that occurred three to five times a day.  On evaluation, the 
veteran was noted to have a wide based gait.  The impression 
was post-concussive hearing loss and associated post-
traumatic endolymphatic hydrops with resultant disabling 
vertigo.  The physician estimated that the veteran's vertigo 
was 30 percent disabling.

The RO increased the evaluation for labyrinthitis to 30 
percent disabling in a rating action of January 1998.  In a 
rating decision of July 1999 the RO increased the evaluation 
for the veteran's residuals of a gunshot wound to the left 
foot to 10 percent disabling.  The RO noted that this 
disability had been mistakenly rated only a residual scar 
rather than as a moderate or moderately severe gunshot wound 
and the 10 percent rating for this disability was therefore 
made effective from October 29, 1945, the day following the 
veteran's discharge from service.

VA clinical records indicate that the veteran was 
occasionally seen in 2000 in regard to receiving hearing aids 
from the VA.

On VA examination of the veteran's hearing in August 2001, 
the veteran reported exposure to artillery fire and mine 
explosions during World War II.  He also reported serving as 
a rifle instructor during service.  On audiological 
examination, the veteran had pure tone thresholds of 45, 65, 
80, and 80 decibels in the right ear at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the right ear 
for these frequencies was 68 decibels.  He had pure tone 
thresholds in the left ear of 40, 65, 70, and 80 decibels in 
the left ear at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the left ear at these 
frequencies was 64 decibels.  The veteran had speech 
discrimination of 72 percent in the right ear and 68 percent 
in the left ear.  The assessment was, essentially, bilateral 
mild to severe sensorineural hearing loss.

During a VA medical examination conducted in August 2001 the 
veteran gave a history of a gunshot wound to the left foot in 
June 1944.  He had no fracture resulting from this injury and 
reported that he had no problems with his left foot except 
that the foot would slap the ground a little when he 
ambulated.  The veteran also said that he had some slight 
sensitivity in the foot, especially when the weather changed, 
but there were no other complaints regarding the foot.  It 
was also reported that he fractured his fifth metatarsal in 
1943, but had no problems as a result of this injury.  
Evaluation of the left foot revealed a 1-centimeter scar in 
the web space between the fourth and fifth digits with normal 
motion of the digits and normal sensation.  The fifth digit 
was said to be slightly hyperemic with an increase in 
sensitivity.  His gait appeared to be normal when he walked 
with his shoes on and with his shoes off, but the veteran 
reported that his foot made a slight slapping motion when he 
walked.  There was 5/5 strength throughout all planes at the 
ankle.   The examiner could not detect an exit wound from 
this gunshot injury.  An x-ray of the foot revealed 
osteoarthritis in the first metatarsophalangeal joint and 
mild osteoarthritic changes scattered within the distal rays 
of the left foot.  A plantar calcaneal spur was noted.  The 
impression was status post gunshot wound to the left foot.

On the August 2001 VA examination the veteran also gave a 
history of a duodenal ulcer that had healed many years 
earlier.  He said that he had had no problems with this ulcer 
for several decades.  Evaluation of the abdomen revealed it 
to be soft and nontender.  Bowel sounds were normotensive and 
there was no hepatic or spleen enlargement.  The impression 
was status post duodenal ulcer.

In the May 2004, VCAA notice letter, the veteran was invited 
to report any additional treatment for the claimed 
disabilities.  He did not respond, and has not reported any 
change in his disabilities since the August 2001 
examinations.

II.  Legal Analysis

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2004).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
or injuries incurred in or aggravated during military service 
and the residuals conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.   Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


A duodenal ulcer if mild with brief episodes of recurring 
symptoms once or twice yearly is evaluated as 10 percent 
disabling.  A duodenal ulcer if moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations is evaluated as 20 percent disabling.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2004).

Peripheral vestibular disorders that result in occasional 
dizziness are evaluated as 10 percent disabling.  Peripheral 
vestibular disorders that result in dizziness and occasional 
staggering are evaluated as 30 percent disabling.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the non service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R.§§ 3.383, 4.85, 
Diagnostic Code 6100 to 6110 (2004).

(a) When the puretone threshold at each of the four 
specified  frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for  hearing impairment from 
either Table VI or Table VIa, whichever results  in the 
higher numeral.  Each ear will be evaluated separately. (b) 
When the puretone threshold is 30 decibels or less at 1000  
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will  determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher number.  38 C.F.R. 
§ 4.86 (2004).

Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A 10 percent evaluation is assigned for moderate residuals of 
a foot injury.  A 20 percent evaluation may be assigned if 
moderately severe residuals of foot injury are demonstrated.  
38 C.F.R.§ 4.71(a), Diagnostic Code 5284 (2004).

An extraschedular rating may be assigned if there is such an 
unusual disability picture as to render impractical the 
application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  38 C.F.R. § 3.321(b).

Under 38 C.F.R. § 4.55:

(a)  A muscle injury rating will not be combined with 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions. (b)  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions; there 
are 6 muscle groups for the shoulder and arm (Diagnostic 
Codes 5301 through 5306). 
(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1)  In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than would otherwise be assigned.  
(2)  In the case of an ankylosed shoulder, if muscle group I 
and II are severely disabled, the evaluation of the shoulder 
joint under Diagnostic Code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

Under the current provisions of 38 C.F.R. § 4.56 governing 
the evaluation of muscle disabilities, (a) An open comminuted 
fracture with muscle or tendon involvement will be rated as 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through 
and through injury with muscle damage shall be evaluated as 
no less than moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue pain, impairment of 
coordination and uncertainty of movement; (d) Under 
Diagnostic Codes 5301- 5323, disabilities resulting from 
missile injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue pain or impairment of coordination 
and uncertainty of movement.  Objective findings of slight 
disability include a minimal scar, no evidence of fascia 
defect, atrophy or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1) (2004).

Moderate disability of a muscle injury anticipates a through-
and-through deep penetrating wound of short tract from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2) (2004).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.   Objective findings should also include 
indications on deep palpation of loss of deep fascia muscle 
substance, or normal firm resistance of muscle compared with 
sound side, tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2004).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missals, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track.  Palpation shows loss of 
deep fascia or muscle substance or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles in the 
uninjured side indicates a severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered or 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contracture of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.   (G) 
Induration or atrophy of an entire muscle following the 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4) 
(2004).

In the instant case, the RO has provided the veteran with a 
10 percent evaluation for the residuals of a gunshot wound to 
Muscle Group X based on moderate injury to that muscle group.  
Muscle Group X control movements of the toes and forefoot and 
affects forward propulsion.  The muscles involved are the 
intrinsic muscles of the foot including on the plantar aspect 
of the foot; the flexor digitorum brevis, the abductor 
hallucis, the abductor digiti minimi, the quadratus plantae, 
the lumbricales, the flexor hallucis brevis, the abductor 
hallucis, the flexor digitus minimi brevi, and the dorsal and 
plantar interossei.  Other important plantar structures 
include the plantar aponeurosis, the long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and the long flexors of the great and little 
toes.  An injury resulting in slight disability to these 
muscles of Muscle Group X warrants a 0 percent rating.  
Muscle Group X also includes on the dorsal aspect of the foot 
the extensor hallucis brevis and the extensor digitorum 
brevis.  Other important dorsal structures include the 
cruciate, crural, deltoid, and other ligaments, as well as 
the tendons of the long extensors of the toes and peronei 
muscles.  The minimum rating for a through-and-through 
gunshot wound of the foot is 10 percent.  An injury resulting 
in moderate disability to the muscles of Muscle Group X on 
either the plantar or dorsal aspect warrants a 10 percent 
rating.  An injury resulting in moderately severe disability 
to these muscles on either the plantar or dorsal aspect 
warrants a 20 percent rating.  An injury resulting in severe 
disability to these muscles on either the plantar or dorsal 
aspect warrants a 30 percent rating.

Labyrinthitis

Initially, the Board observes that the veteran is currently 
in receipt of the maximum schedular evaluation of 30 percent 
for labyrinthitis under Diagnostic Code 6204.   Since that is 
the case, higher evaluations for labyrinthitis may only be 
granted on an extraschedular basis, under the provisions of 
38 C.F.R. § 3.321 (b) (2004).  As noted above, under this 
provision, an extraschedular rating may be assigned in cases 
which present an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.

There is no evidence that this disability presents an 
exceptional or unusual disability picture that renders 
impractical the application of the regular schedular 
criteria.  It has not required any periods of recent 
hospitalization.  Thus, it cannot be said that it has 
required frequent periods of hospitalization.  The veteran, 
who is now in his 80's, has not worked for many years and has 
not reported that labyrinthitis interferes with employment.  
Accordingly, the Board cannot find that the disability causes 
marked interference with employment.

Since the veteran is currently in receipt of the maximum 30 
percent rating for his labyrinthitis under schedular criteria 
for rating this disability, and since this disability has not 
been shown to warrant an extraschedular evaluation under 38 
C.F.R. § 3.321(b), an evaluation in excess of 30 percent for 
labyrinthitis is not warranted.

Bilateral Defective Hearing

Regarding the veteran's claim for an evaluation in excess of 
20 percent for his service connected bilateral defective 
hearing, the most recent VA audiometric test of the veteran's 
hearing conducted in August 2001 revealed pure tone 
thresholds of 45, 65, 80, and 80 decibels in the right ear at 
1000, 2000, 3000, and 4000 Hertz.    The average pure tone 
threshold in the right ear for these frequencies was 68 
decibels.  He had pure tone thresholds in the left ear of 40, 
65, 70, and 80 decibels in the left ear at 1000, 2000, 3000, 
and 4000 Hertz.  The average pure tone threshold in the left 
ear at these frequencies was 64 decibels.  The veteran had 
speech discrimination of 72 percent in the right ear and 68 
percent in the left ear.  

These findings do not fit the criteria for exceptional 
patterns of hearing loss outlined in 38 C.F.R. § 4.86.

Applying the findings as prescribed in 38 C.F.R. § 4.85, 
yields a Level V degree of hearing impairment in the 
veteran's left ear and a Level VI degree of hearing 
impairment in his right ear.  Under the schedular criteria of 
Diagnostic Code 6100, hearing loss of this extent is 
adequately reflected by the 20 percent rating currently in 
effect.

Gunshot Wound Residuals

The veteran is also currently assigned a 10 percent rating 
for slightly disabling residuals of a gunshot wound to his a 
left foot under 5310, the provisions of which are cited 
above.  In order for a higher evaluation of 20 percent for 
this disability to be warranted the evidence must demonstrate 
a moderately severe degree of disability for this disorder.  
This degree of disability is not currently shown by the 
record in this case.  While the veteran clearly sustained a 
through-and-through by a small high velocity missile in June 
1944, with debridement of the wound shortly thereafter, the 
record does not demonstrate that there was a prolonged 
infection or resulting sloughing of soft parts.  No 
intramuscular scarring has been demonstrated clinically.

Moreover, the veteran did not undergo prolonged period of 
treatment of the wound, inasmuch as he was able to return to 
duty after a few weeks of treatment without subsequent 
reports of disability.

Examinations have not revealed loss of power, weakness, 
lowered threshold of fatigue, fatigue pain, impairment of 
coordination or uncertainty of movement due to this wound.  
The most recent examination revealed 5/5 strength.  There is 
no evidence that this injury resulted in an inability to keep 
up with work requirements subsequent to the injury.  An 
August 1997 VA examination report shows that the veteran was 
able to work as a contractor from 1945 to approximately 1980 
without any reported difficulty keeping up with work 
requirements attributable to the gunshot wound.  Scarring at 
the site of the missile entry has been reported, but no 
indications of an exit wound were found on the recent VA 
examination and there are no indications of loss of deep 
fascia muscle substance, or loss of normal firm resistance of 
Muscle Group X on the left compared with the other foot.  
Compared with the sound right foot there was no demonstrated 
evidence of impairment in the left foot.  

Symptomatology of the extent recently demonstrated is 
indicative of no more than moderate disability due to injury 
to Muscle Group X in the right foot.  As such, this 
disability is adequately reflected by the 10 percent rating 
currently in effect under the schedular criteria of 
Diagnostic Code 5310.

Duodenal Ulcer

In regard to the veteran's claim for an increased rating for 
a duodenal ulcer, the Board notes that, on his most recent VA 
examination of this disability the veteran reported that his 
duodenal ulcer had long since healed and had not been 
symptomatic for decades.  A physical evaluation conducted 
during the examination was negative for findings or 
symptomatology indicative of an active duodenal ulcer.  No 
recent treatment for a duodenal ulcer has been reported.  
Since that is the case, the veteran's duodenal ulcer 
disability clearly warrants no more than the noncompensable 
rating currently in effect under the provisions of 38 C.F.R. 
§ 4.7 and Diagnostic Code 7305.

Metatarsal Fracture

The evidence shows that the veteran sustained a fracture of 
his fifth metatarsal during service and he has been assigned 
a noncompensable rating for this disability under the 
provisions of Diagnostic Code 5284.  

On recent examination of the veteran's feet, no disability 
attributable to his fifth metatarsal was identified save for 
some slight sensitivity in the fifth toe and this toe was 
noted to be slightly hyperemic.  The veteran said that he had 
no problem due to his fifth metatarsal fracture.  Under the 
provisions of Diagnostic Code 7804, a 10 percent evaluation 
is provided for scars that are superficial and painful on 
examination.  The report of increased sensitivity with 
hyperemia at the site of the service connected fracture, 
suggests that the veteran has a disability that approximates 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7804.

A higher evaluation on the basis of the scar would require 
that it be deep and exceed an area of 77 square centimeters.  
The veteran's scar was reported to be only 1 centimeter.  A 
higher evaluation under Diagnostic Code 5284 would require a 
moderately severe disability.  The veteran had no complaints 
other than the area of increased sensitivity, and no reported 
impairment of foot function.  Therefore, the Board cannot 
find that he has a moderately severe disability as the result 
of the fracture.


ORDER

Entitlement to an increased rating for labyrinthitis is 
denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound to the left foot is denied.

Entitlement to an increased rating for a duodenal ulcer is 
denied.

Entitlement to a 10 percent rating for residuals of a 
fracture of the fifth metatarsal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, enhances VA's duty to assist a claimant in 
developing facts pertinent to his claim, and to provide 
notice regarding the claim.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
(regulations promulgated to implement the statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  And under 38 C.F.R. § 3.159, VA 
must request that the claimant provide any evidence in his 
possession that pertains to a claim.

Review of the claims folder fails to reveal notice which 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  A remand is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In regards to the issues of entitlement to a compensable 
rating for left internal mammary adhesion and entitlement to 
a total disability rating based on individual 
unemployability, these matters were remanded to the RO by the 
Board in December 2003 for additional development which 
included affording the veteran a VA surgical examination to 
determine the nature and extent of his current disability due 
to his left internal mammary adhesion and a general VA 
medical examination to determine if his service-connected 
disabilities render him unemployable.  The development 
requested in December 2003, has not been accomplished.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Court's holding would seem to require that the Board ensure 
that development undertaken by the Board is completed.  
 
Accordingly, this case is remanded for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the 
veteran should provide, and what 
information or evidence VA will attempt 
to obtain on his behalf; and that he 
should submit relevant evidence in his 
possession.  

The evidence needed to substantiate the 
claim for a compensable rating for 
mammary adhesion is that showing it is 
symptomatic.  The evidence needed to 
substantiate the claim for a total 
rating based on individual 
unemployability, is that showing that 
service connected disabilities alone, 
without consideration of advancing age, 
prevent the veteran from obtaining or 
maintaining employment for which is 
education and occupational experience 
would otherwise qualify him.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA surgical 
examination to determine the nature and 
extent of current disability due to the 
left internal mammary adhesion; and a 
general VA medical examination to 
determine if the veteran's service 
connected disabilities render him 
unemployable.  Send the claims folder 
to the examiners for review.

The examiners should state that they 
have reviewed the claims folder in 
their examination reports.  All 
pertinent clinical findings should be 
reported in detail and any necessary 
special studies should be performed.

The examiner on the VA surgical 
examination should report all 
disability, if any, caused by the 
veteran's left internal mammary 
adhesion.

At the conclusion of the VA general 
medical examination the examiner should 
give a medical opinion as to whether it 
is at least as likely as not that the 
labyrinthitis, tinnitus, defective 
hearing, duodenal ulcer, fracture of 
the left first metatarsal, gunshot 
wound of the left foot, and post-
traumatic stress disorder, together, 
render him unable to obtain and sustain 
gainful employment consistent with his 
education and occupational experience 
without regard to the veteran's age.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for the examination, a 
copy of the notice sent to him must be 
associated with the claims folder.  The 
veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may result in the 
denial of his claim.

4.  Then re-adjudicate the claims, and 
if they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


